 4:15-cr-03107-JMG-CRZ Doc # 85 Filed: 11/23/20 Page 1 of 1 - Page ID # 256




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                           4:15CR3107
    vs.
                                                       ORDER
MARLON ROMERE RUPERT, JR.,

                Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Hearing (filing
          84) is granted.

    2.    Defendant Marlon Romere Rupert’s violation of supervised
          release hearing is continued to March 5, 2021, at 10:00 a.m.,
          before the undersigned United States District Judge, in
          Courtroom No. 1, Robert V. Denney United States Courthouse
          and Federal Building, 100 Centennial Mall North, Lincoln,
          Nebraska. The defendant shall be present at the hearing.

    Dated this 23rd day of November, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
